Citation Nr: 1820884	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies. 


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2017, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In February 2018, which was after the last adjudication of the case by the agency of original jurisdiction (AOJ), the Veteran submitted a statement in support of his claim.  The Veteran filed his substantive appeal in August 2015, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

The Board previously remanded the case in September 2017 for further development.  The matter is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in February 2015.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record, to the extent they are available.  

Pursuant to the September 2017 Board remand, the RO attempted to retrieve complete VA treatment records from Manchester and Bay Pines VA medical centers (VAMC), from March 1965 to the present.  The Bay Pines VAMC responded that a "no records" response had been received and their records system produced only a partial response to the records request.  The Manchester VAMC responded that a search of their records system indicated that the Veteran first registered for care in February 1998, and therefore records prior to this date did not exist.  In September 2017, the RO requested information on medical providers that had treated the Veteran for his low back disability.  The Veteran failed to complete and return medical authorization forms. 

As directed by the September 2017 Board remand, the Veteran was afforded a VA examination for his low back disability in December 2017.  The examination report contained all opinions as requested by the Board.  The RO then readjudicated the Veteran's claim in a December 2017 Supplemental Statement of the Case (SSOC).  As such, the Board finds that the RO substantially complied with the 2017 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board has carefully reviewed the December 2017 VA examination and finds that the examination, along with the other evidence of record, is adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.


II.  Merits of the Claim

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

III.  Analysis

The Veteran is seeking to establish service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies.  He contends he injured his back while in service, specifically from working with ground maintenance equipment and tools.  See Veteran's July 2015 Statement.  The Veteran reports that he experiences daily problems with walking, standing, and sitting.  Id.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of a low back disability.  The Veteran's February 1965 Report of Medical Examination indicates that the Veteran's upper extremities, spine, and other musculoskeletal regions were clinically evaluated as normal upon his discharge from service.  Further, the Veteran did not indicate any problems with his low back on his corresponding February 1965 Report of Medical History.

In 1983, the Veteran was in a motorcycle accident and sustained multiple orthopedic injuries.  See October 2013.  He spent three months in traction and underwent multiple reconstruction surgeries for his right lower extremities.

In March 1998, the Veteran reported he had no medical problems other than his hip, knee, and foot.   

VA treatment records from August and November 2002 noted the Veteran's reports of back pain.

A September 2003 VA treatment record indicated that the Veteran underwent lumbar surgery in two discs and the foramen in January 2003, which decreased his back pain. 

In August 2003, the Veteran was in another motor vehicle accident and was rear ended in his truck while stopped at a light.  See September 2003 Private Treatment Record.  A September 2003 private treatment record noted that while the Veteran did not suffer an acute onset of low back pain, he had gradual onset of back pain over the ensuing days.  The Veteran had complaints of low back pain with radiation to both lower extremities.  He had undergone three transforaminal epidural steroid injections at L5 with improvement of his symptoms.  The physician found that an anterolisthesis of L3 on L4 had clearly increased since previous June 2003 x-rays.  The Veteran was assessed with exacerbation of back and lower extremity radicular pain with worsening of L3-L4 spondylolisthesis.

In a March 2004 VA treatment record, the Veteran noted his August 2003 motor vehicle accident and stated that he could no longer work and had retired that month.  

An April 2014 VA treatment record noted the Veteran's complaints of low back pain that radiated into his right lower extremity.  The Veteran reported that he had originally hurt his back in a 1983 motorcycle accident and denied back pain prior to the accident. 

In December 2016, Dr. D. C., the Veteran's private physician, submitted a statement indicating that he had been treating the Veteran since January 2015 and was aware of his occupational specialty in the United States Air Force as a heavy equipment operator.  Dr. D. C. stated that the Veteran's low back pain and discomfort, based on his time in service, may have been a contributing factor to his ultimate chronic low back pain and opined that events in service at least as likely as not caused the Veteran's low back disability.  Dr. D. C. indicated that post-service treatment records, but not service treatment records, were available for his review.

Another private physician, Dr. R. K. submitted a nexus statement form in December 2016, indicating that the Veteran's lumbar degenerative disc disease, stenosis, post-laminectomy syndrome, and sagittal plane deformity were less likely than not a result of service.  Dr. R. K. indicated that neither service treatment records nor post-service treatment records were available for his review.

In January 2017, the Veteran reported a considerable amount of back pain that been worsening lately.  The Veteran noted that his back pain had started in service, working on pavements and grounds.  He stated that his job involved moving heavy equipment, as well as working with jack hammers and heavy pavement types of equipment.  The Veteran noted that he never complained, and it wasn't until years later that he began to develop low back problems.  The Veteran was diagnosed with lumbago and the VA physician noted that the etiology was unclear but it appeared it may have started during service.

The Veteran was afforded a VA examination for his low back disability in December 2017.  The Veteran reported that his back pain began during service and had gotten progressively worse over the years.  The Veteran noted that he had been in a motorcycle accident in 1983 and had a laminectomy 20 to 25 years ago.  Following interview of the Veteran and examination, the VA examiner opined that the Veteran's low back disability was less likely as not related to active duty service or any incident of service.  The examiner noted that her opinion was based on a thorough review of the Veteran's evidentiary record and current peer reviewed medical literature.  She indicated that she had considered the Veteran's reported history in forming her opinion.  The examiner noted that the Veteran's February 1965 examination on separation had negative findings for a back condition.  She also noted that the Veteran was in a motorcycle accident in 1983 in which he sustained serious injuries, and that he had worked as a maintenance worker post-service, which required manual labor.  The examiner found that there was no objective evidence linking the Veteran's back disability to service.

Having carefully reviewed the pertinent evidence of record, the Board has determined that service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies is not warranted.  While the evidence reveals that the Veteran has a current low back disability, the most competent and probative evidence of record does not show that the Veteran's low back disability was initially sustained during service or manifest within one year of his separation from service.  In this regard, the Board notes that the Veteran's upper extremities, spine, and other musculoskeletal regions were found to be clinically normal upon his separation from service and the Veteran did not indicate otherwise on his corresponding Report of Medical History.  Furthermore, while the Board recognizes that the RO was unable to obtain complete Bay Pines VAMC treatment records and the records were therefore unavailable for review, the Veteran himself reported that he had originally hurt his back in a 1983 motorcycle accident and had not experienced back pain prior to the accident.  See April 2014 VA Treatment Record. 

Next, the Board finds that the medical opinion from the December 2017 VA examiner offers the strongest and most persuasive opinion and rationale regarding the Veteran's low back disability.  The examiner reviewed the Veteran's service treatment records, post-service treatment records, and interviewed and examined the Veteran.  She then provided an opinion with supporting rationale.  The examiner found that it was less likely than not that the Veteran's low back disability was due to service.  In reaching this conclusion, the examiner noted that there was no indication of a back injury upon the Veteran's separation from service.  She noted that the Veteran has suffered severe injuries from a motorcycle accident in 1983 and worked in a post-service occupation that required manual labor.  The examiner found no objective evidence linking the Veteran's back disability to his active duty service.

The Board has considered the positive nexus opinion submitted by Dr. D. C. in which he opined that the Veteran's low back disability was caused by or a result of service.  However, Dr. D. C. failed to provide a supporting rationale and it appears he substantially based his opinion on the Veteran's self-reported history.  There is no indication that Dr. D. C. was aware of, or considered, the Veteran's 1983 motorcycle accident resulting in severe injuries when he formed his opinion.  The Board has also considered Dr. R. K's negative nexus opinion noting that the Veteran's low back disabilities were less likely than not related to service.  However, Dr. R. K. also failed to provide a supporting rationale for his opinion and was unable to review the Veteran's service or post-service treatment records.  For these reasons, the Board affords both these opinions little probative value. 

The Board acknowledges that the Veteran has stated that he did not go to sick bay for his back pain during service because he worked in a demanding unit and did not want to be treated as a wimp or a complainer.  See June 2017 Board Hearing Transcript and Veteran's February 2018 Statement.  However, the Board observes that the Veteran's service treatment records reveal that he had visited sick bay for a multitude of ailments, to include, but not limited to, athlete's foot, otitis media, an ingrown hair, warts, and a rash.  Therefore, the Board must assume that, if the Veteran had experienced back pain, he would have visited sick bay for treatment or would have mentioned his back pain while addressing the medical issues mentioned above.

The Board has considered the lay statements of the Veteran asserting that active duty service caused his low back disability.  The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, a relationship between a low back disability and an in-service injury or event is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's lay evidence of continuity is outweighed by the clinical evidence of record.  Specifically, the Board finds that contemporaneous statements made during the course of treatment to be of greater probative value.  The evidence of record reveals that the Veteran's back was evaluated as clinically normal upon separation from service and that the Veteran failed to note any back problems in February 1965.  The Veteran also indicated that he had first injured his back in the 1983 motorcycle accident and that he had not had back pain prior to the accident.  See April 2014 VA Treatment Record.  Treatment records first indicate that the Veteran attributed his back pain to service beginning in 2017.  Further, the Board places great probative value on the opinion of the VA examiner, as the examiner had conducted a thorough review of the evidentiary record, interviewed and examined the Veteran, and provided a detailed and reasoned VA medical opinion.  For these reasons, the Board finds the1965 Reports of Examination and History, the April 2014 VA treatment record, and the opinion of the December 2017 VA examiner to be of greater probative value than the Veteran's statements offered years later in support of the current claim.

In summary, the weight of the evidence does not support a finding that the Veteran's first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies is etiologically related to a disease, injury, or event in service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim for service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies, the doctrine is not applicable.  
38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for first degree spondylolisthesis at L3-L4 with degenerative spurring and vacuum disc status post laminectomies is denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


